Citation Nr: 1608381	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2013 by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDING OF FACT

The Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in January 2013.  He was notified of the evidence needed to substantiate his claim for increased rating and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained VA treatment records from the Salt Lake City VA Medical Center (VAMC).  The Veteran has submitted two letters from his treating psychiatrist, a Dr. Roger Martineau, dated in January 2012 and June 2013.  In addition, the Veteran has submitted personal statements and numerous statements from his wife and children.  The Veteran has not identified any additionally available evidence for consideration. 

The RO conducted medical inquiry in the form of VA examinations in March 2011 and January 2013.  38 U.S.C.A. § 5103A(d).  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of entitlement to service connection for both low back disability and obstructive sleep apnea.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran's service-connected PTSD has been rated as 30 percent disabling by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these diagnostic codes, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9433, 9499.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. 

The Court of Appeals for Veterans Claims has concluded that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from the veteran's service-connected mental disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Codes 9433 or 9499.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The relevant evidence in this case consists of VA examinations dated in May 2011 and January 2013, VA outpatient records, two letters prepared by the Veteran's treating psychiatrist Dr. Martineau, and several statements submitted by the Veteran and his family regarding his history of PTSD symptoms. 

The Veteran was afforded a VA examination in May 2011 for the purpose of determining the nature and etiology of his PTSD.  After an in-person interview and mental health examination, as well as a review of the claims file, the examiner diagnosed the Veteran with PTSD, while also noting that many of his PTSD symptoms overlap with the Veteran's non-service connected bipolar disorder.  The examiner reported that the Veteran was tense, exhibited blunted affect, and had an anxious overall mood.  After considering the evidence, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment that is transient or mild, such that his work efficiency and ability to perform occupational tasks is decreased only duty periods of significant stress.  The examiner also stated that the symptoms of PTSD were controlled by continuous medication.  

After the Veteran filed his March 2012 claim for reconsideration, he was afforded a new VA examination in January 2013 for the purpose of reevaluating the impact of the Veteran's PTSD on his social and occupational functioning.  The examiner also noted that many of the PTSD symptoms, specifically those related to mood, were more likely than not symptoms of the Veteran's bipolar disorder.  Having said that, the examiner did concede that the Veteran exhibited several symptoms of PTSD that did not overlap with his bipolar disorder, including intermittent intrusive memories of trauma, an increased startle response, a mild feeling of unease, difficulty trusting others, and avoidance of stimuli that may remind him of trauma.  During the examination the Veteran reported that he did not socialize with others regularly but that he had no apparent occupational impairment related to his PTSD symptoms. 

The examiner stated that it was possible to differentiate the symptoms of PTSD from the symptoms of bipolar disorder.  Once the symptoms are distinguished, the examiner opined that impairment from PTSD symptoms alone results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In support thereof, the examiner stated that "the Veteran presents with symptoms of anxiety disorder that may occasionally interfere with his focus in the workplace and contribute modestly to his relative social isolation and strained relationship with his wife."  In addition, the examiner stated that the Veteran's "primary pathology is related to Bipolar Disorder symptoms and impairment from this disorder alone would be at the 50% level." 

In a letter dated in January 2012, the Veteran's treating psychiatrist, Dr. Martineau, explained that he had been working with the Veteran for over 6 years.  He detailed the symptoms of the Veteran's PTSD, including nightmares, flashbacks, intrusive thoughts, marked irritability, low frustration tolerance, hypervigilance, isolative behavior, and memory disturbances.  Taking these symptoms together, Dr. Martineau found that the Veteran "has impairment in all domains of his life, family, work, interpersonally." Furthermore, Dr. Martienau remarked that the Veteran "has grossly inappropriate behavior leading to marked dysfunction." 

The Veteran submitted another letter prepared by Dr. Martineau that is dated in June 2013.  In this letter, Dr. Martineau reiterated the fact that the Veteran continues to experience the same symptoms he listed in his January 2012 letter.  He also stated that the Veteran's condition "is markedly worsening." 

The Veteran has submitted several statements from his wife and children regarding the manifestation of his PTSD symptoms at work and at home.  In a letter dated in March 2012, the Veteran's wife detailed the Veteran's unpredictable and unwise financial habits, lack of sociability, and inappropriate behavior both at work and at social settings with family and friends.  She also asserted her belief that the Veteran masks his problems when he reports to his treating psychiatrist.  Much of these symptoms were reiterated in another letter from the Veteran's wife, dated in September 2013, wherein she detailed several examples of the Veteran's anger and hostility at both work and home.  

A January 2012 letter from one of the Veteran's daughter lists the following symptoms of the Veteran's mental health problems: social anxiety and anxiety in general, anger, depression, insomnia, fatigue, eating disturbances, extreme dieting, sleeping disturbances, lack of friendships, grandiose spending habits, and inappropriate behavior at work. 

In a March 2012 letter, another one of the Veteran's daughters similarly described the Veteran's mood fluctuations, unpredictable spending habits, anger, lack of sociability, and sleeping disturbances.  The Veteran's daughter also asserted her belief that the Veteran misrepresents his mental health issues to his treating psychiatrist.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The May 2011 VA examiner assigned a GAF score of 48.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  It was unclear, however, whether the examiner distinguished between the PTSD and bipolar disorder symptoms when attributing the GAF score.  

The January 2013 VA examiner assigned a GAF score of 55.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This increase reflects the examiner finding that the Veteran's PTSD symptoms have improved since the May 2011 examination and are consistent with the Veteran's rating of 30% disabled, which corresponds to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress. 

After reviewing the relevant evidence before, the Board concludes that the symptoms of the Veteran's PTSD, when distinguished from the symptoms of his bipolar disorder, most closely correspond with a disability rating of 30%.  Although the May 2011 VA examiner assigned a GAF score of 48, which indicated more serious impairment, he did not clarify to what extent this impairment was attributable to the Veteran's PTSD symptoms.  However, the January 2013 VA examiner found that the most significant impact on the Veteran's occupational and social functioning was his bipolar disorder, and assigned the Veteran a more moderate GAF score of 55.  

The Board has considered a disability rating of 50% for the Veteran's service connected PTSD, but the objective evidence does not show that the Veteran's PTSD meets the criteria for a 50 percent rating under Diagnostic Code 9411.  While the Veteran has demonstrated impaired judgment, disturbances of motivation and mood, and a marked difficulty in establishing and maintaining effective work and social relationships, as reported by his wife and children, the January 2013 VA examiner explicitly found that such symptoms were "more likely related to the primary mood disorder...than to trauma related pathology."  Neither the Veteran's family nor his psychiatrist has reported any of the other symptoms which encompass a disability rating of 50 percent, and the record reflects that the Veteran continues to manage his own chiropractic practice with his wife.  Instead, as the January 2013 VA examiner found, the most prevalent symptom of the Veteran's PTSD is general anxiety that occasionally interferes with his occupational and social functioning.  Accordingly, the Board finds that the Veteran does not meet the criteria for a rating higher than 30 percent for PTSD. 

Other Considerations

In evaluating the Veteran's service-connected PTSD, the Board notes that it took into account the potential applicability of "staged" rating(s).  However, a thorough review of the evidence of record did not disclose any distinctive period where the PTSD symptoms met or nearly approximated the criteria for a rating in excess of those currently in effect.  Therefore, no additional "staged" rating is warranted in this case.

The Board has considered the potential application of an extraschedular rating as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's PTSD is so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The medical evidence indicates that the PTSD does have a functional impact on the Veteran's ability to work, but does not render him totally incapable of working.  The Veteran has never been hospitalized in connection with his PTSD.  Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his PTSD is of sufficient severity to produce unemployability.  Indeed, the evidence indicates that the Veteran continues to run his own chiropractic practice together with his wife.  Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating higher than 30 percent for PTSD is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


